Citation Nr: 1118145	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-41 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for tuberculosis. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to March 1973.  

This matter was most recently before the Board of Veterans' Appeals (Board) in July 2009, at which time the issues listed on the title page were remanded to the VARO in Oakland, California, through the VA's Appeals Management Center (AMC) in Washington, DC.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

Additional medical evidence was received by the AMC prior to its issuance of the most recent supplemental statement of the case, but that evidence was not referenced or considered therein.  Ordinarily, this would require a remand to permit the AMC to consider that evidence, but inasmuch as that evidence consists of emergency room care received in November 2010 for an allergic reaction and its effects, unrelated to any service-connected disability and otherwise having no bearing on the issues in this appeal, there is no need for remand on that basis alone.  38 C.F.R. § 20.1304(c)(2010).

The Board by its February 2011 correspondence to the Veteran advised him that the Veterans Law Judge (VLJ) who had presided at his hearing before the Board, sitting at the RO, in March 2009 was no longer employed by the Board.  He was offered the opportunity to appear for another Board hearing before a VLJ who would decide his appeal.  In his written response, received by the Board in March 2011, the Veteran indicated that he did not wish to appear at any further hearing and that he desired to have his appeal decided on the basis of the evidence of record.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  



FINDINGS OF FACT

1.  The Veteran's tuberculosis is pulmonary in nature; it is not active and has not been active for a period of many years; his inactive tuberculosis is shown to be manifested by shortness of breath, with pulmonary function testing demonstrating a ratio of forced expiratory volume at one second (FEV-1) to forced vital capacity (FVC) from 71 to 80 percent and a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method, (DLCO (SB)), from 66 to 80 percent of predicted values.  

2.  The schedular criteria for evaluation of the Veteran's service-connected inactive tuberculosis are adequate for the rating of such disorder and the schedular 10 percent rating assigned adequately compensates the Veteran for the level of impairment demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but not greater, for inactive tuberculosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.88c, 4.97 Diagnostic Code 6731 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As noted above, these matters were remanded to the RO by the Board in July 2009 for certain development.  All of the actions sought by the Board through its prior development request have been completed as directed, and it is noted that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the letters from the RO and AMC, dated in 2004, 2005, 2006, 2007, 2008, and 2010, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice was provided to the Veteran only after the initial adjudicatory action by the RO in March 2005, in contravention of Pelegrini.  However, the record in this instance demonstrates that full VCAA notice was received prior to the issuance of the most recent supplemental statement of the case in November 2010, thereby curing any defect in the timing of the VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board cannot conclude that any defect in the timing of the notice provided affected the essential fairness of the adjudication or resulted in any prejudice to the appellant.  The Board therefore concludes that compliance with the notice obligations under the VCAA has been achieved.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO and AMC have obtained all pertinent records of medical treatment referenced by the Veteran and he has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits.  The Veteran has also not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record indicates that the Veteran has been provided two VA medical examinations during the course of the appeal in order to evaluate the nature and severity of his tuberculosis.  The reports from these examinations are sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  No objection as to the conduct of those examinations is voiced by the Veteran.  On that basis, further development action is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court)  recently held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the RO hearing in 2009, the VLJ correctly outlined the issue on appeal and noted the elements of the claim lacking.  The VLJ specifically sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Questions were posed to the Veteran about medical treatment received, as well as the current symptoms associated with same and their effects on his day-to-day functioning.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim at issue and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes not more than harmless error.

In view of the forgoing, the Board finds that VA has substantially satisfied its duty to assist under the governing law and regulations.

Analysis of the Claim for Increase

Service connection for inactive pulmonary tuberculosis with pleural effusion was granted by RO action in September 1973.  At that time, a 0 percent evaluation was assigned therefor under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6732.  That 0 percent rating has remained in effect since that time, although the RO in denying the Veteran's October 2004 claim for increase by its rating decision of March 2005, which forms the basis of the instant appeal, evaluated the disability at issue under DC 6731.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Under DC 6731, depending on the specific findings, residuals of inactive pulmonary tuberculosis are to be rated as interstitial lung disease, restrictive lung disease, or when obstructive lung disease is the major residual, as chronic bronchitis under DC 6600.  38 C.F.R. § 4.97.  

Under the General Rating Formula for Interstitial Lung Disease, DCs 6825-6833, a 10 percent rating is warranted when the FVC is 75 to 80 percent of predicted; or, if the DLCO (SB) is 66 to 80 percent of predicted.  38 C.F.R. § 4.97.  A 30 percent rating is for assignment warranted when the FVC is 65 to 74 percent of predicted; or, the DLCO (SB) is 56 to 65 percent of predicted.  Id.  Ratings of 60, and 100 percent are also provided for pulmonary function test results demonstrating increasingly greater impairment.  Id. 

The General Rating Formula for Restrictive Lung Disease provides a 100 percent evaluation for an FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requiring outpatient oxygen therapy.  

A 60 percent evaluation is assigned for FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 percent evaluation is assigned for FEV-1 of 56-to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56-to 65-percent predicted.  A 10 percent evaluation is assigned for an FEV-1 of 71-to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO (SB) 66-to 80-percent predicted.  38 C.F.R. § 4.97, DCs 6840-6845.

Under DC 6600 for chronic bronchitis, a 100 percent rating is assigned when there is evidence of an FEV-1 less than 40 percent of predicted value, or; the ratio of FFEV1/FVC less than 40 percent, or; a DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requiring outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6600.  A 60 percent evaluation is warranted when there is evidence of FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit). Id.  A 30 percent rating is assigned when the FEV-1 is 56 to 70 percent predicted, or; FEV-1/FVC is 56 to 70 percent, or; DLCO (SB) is 56 to 65 percent predicted. Id.  A 10 percent rating is assigned when there is evidence of FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 percent predicted.  Id.

Effective October 6, 2006, VA added provisions that clarify the use of pulmonary function test results in evaluating respiratory conditions, but do not alter specific ratings under the affected DCs.  See 71 Fed. Reg. 52459 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d)).  38 C.F.R. § 4.96(d), entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven subsections.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the pulmonary function test results are not consistent with clinical findings, evaluation should generally be based on the PFT results.  Post-bronchodilator studies are required when test results are done for disability evaluation purposes with some exceptions.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values should be used for rating purposes.  When the results of different tests are disparate, the test results that the examiner states most accurately reflect the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.



DC 6732, which rates active or inactive pleurisy, tuberculosis, provides that the disorder should be rated under 38 C.F.R. §§ 4.88c or 4.89, whichever is appropriate.  38 C.F.R. § 4.88c provides ratings for inactive nonpulmonary tuberculosis initially entitled after August 19, 1968, and 38 C.F.R. § 4.89 provides ratings for inactive nonpulmonary tuberculosis in effect on August 19, 1968.  Here, the Veteran was not service-connected for tuberculosis on August 19, 1968; thus, 38 C.F.R. § 4.88c would be for application, if his tuberculosis was nonpulmonary which it is not.  Thereunder, for one year after date of inactivity, following active tuberculosis, a 100 percent evaluation is warranted, following which residuals are to be rated under the specific body system or systems affected.

In connection with his October 2004 claim for increase, the Veteran does not allege, nor does the record document, that his tuberculosis is in an active state, the most recent activity being demonstrated no more recently than the early 1980s.  He does credibly state that he is bothered by shortness of breath, particularly with exertional activities, due to his tuberculosis.  The Veteran's shortness of breath was noted by the VA examiner in January 2010 to be mutifactorial and relating specifically to his obesity, diabetes, obstructive sleep apnea, cardiomyopathy, past tuberculosis infection, and the smoking of cigars.  However, based on inservice notations of shortness of breath concurrent with the tuberculous infection and a history thereof since that time, it was in the VA examiner's opinion more likely than not that the Veteran's service-related tuberculosis was the cause of his current shortness of breath in a direct and causal manner.  

The observation by the same VA examiner in a September 2010 addendum to his earlier report that prior DLCO readings were found to be normal is noted; however, the rating criteria specify exactly what percentage of predicted normal the DLCO (SB) must be, and in this instance, assignment of the 10 percent rating is, at least in part, warranted on the basis of the DLCO )(SB) percentage noted on pulmonary function testing.  In addition, the VA examiner in September 2010 raised doubts as to whether the Veteran actually contracted pulmonary tuberculosis, although noting that left-sided chest pain, pleural effusion, positive testing of purified protein derivative of tuberculin, and shortness of breath were noted at the time of the inservice diagnosis of presumed pleural tuberculosis and treatment was afforded on the basis of the presumed tuberculosis diagnosis.  That notwithstanding, the issue now is not whether service connection was correctly granted, but what rating is assignable for the service-connected disability.  Although the VA examiner noted that the postservice workup of the Veteran's pulmonary status was "basically" negative for a pulmonary etiology of his shortness of breath, the VA examiner did point to the near continuous, documented history of shortness of breath dating to service and he ultimately declined to answer the question of whether the Veteran's DLCO scores obtained in the recent past were representative of the Veteran's already service-connected tuberculosis, as such would require speculation and clarification as to whether such were normal or abnormal.  

Given the foregoing, and inasmuch as pulmonary function testing in 2005 and 2006 identified values for the ratio of FEV1 to FVC postbronchodilation of the lungs or a DLCO (SB) warranting a 10 percent schedular evaluation, but not greater, the Board resolves any existing doubt in the Veteran's favor and hereby assigns a 10 percent schedular evaluation, but not higher, for his inactive tuberculosis under DC 6731, the most appropriate DC for the evaluation of the disability at issue.  

Also for consideration is the question of extraschedular entitlement.  To accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set for in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Veteran's inactive tuberculosis during the period in question is shown to be manifested primarily by shortness of breath and results from pulmonary function testing denoting slight lung impairment.  The rating criteria specifically contemplate such symptomatology and/or manifestations.  The schedular criteria specifically provide ratings for varying levels of pulmonary impairment and certain associated concurrent events, including use of oxygen, certain restrictions as to exercise capacity, and coexisting heart or vascular entities, at the most severe levels of the disorder.  In this case, comparing the Veteran's disability level and symptomatology of his inactive tuberculosis, the degree of disability demonstrated throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the disability in question, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent rating, but not greater, for residuals of inactive tuberculosis is granted, subject to the provisions governing the payment of monetary benefits.  

REMAND

The Veteran alleges that he is unemployable solely on the basis of his service-connected disabilities, and among those disorders is hypertension, for which a 10 percent rating has been assigned since 1990 under 38 C.F.R. § 4.104, DC 7101 for hypertensive heart disease.  The record also includes information indicating that the Social Security Administration (SSA) in 2002 found the Veteran to be permanently and totally disabled, effective from November 2001, due exclusively to hypertensive vascular disease.  SSA medical consultation leading to the aforementioned determination referenced that echocardiography demonstrated left ventricular dysfunction with an ejection fraction of 40 percent.  Whether and to what extent the Veteran's left ventricular dysfunction is associated with his service-connected hypertension is not set forth by the record and if it is part and parcel thereof or representative of a progression or maturation of his hypertension, such may indeed form a basis for a rating or ratings in excess of the 10 percent evaluation for hypertension now in effect.  Adjudication of TDIU entitlement must therefore be deferred until this medical question is addressed and any indicated additional rating is undertaken.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain for inclusion in the claims folder complete VA clinical records, not already on file, involving treatment records relating to any and all of the Veteran's service-connected disabilities.  

2.  Thereafter, afford the Veteran a VA medical examination for the purpose of determining the nature and severity of his service-connected hypertension and its relationship, if any, to the hypertensive vascular disease and left ventricular dysfunction determined by the SSA to be totally and permanently disabling.  The Veteran's VA claims folder should be furnished to the VA examiner for use in the study of this case and the examination report should reflect whether in fact the claims folder was provided and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth.

The examiner is asked to furnish a professional opinion as to the following:

What is the nature of the relationship between the Veteran's service-connected hypertension and the hypertensive vascular disease with associated left ventricular dysfunction manifested by an ejection fraction of 40 percent?  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected hypertension is part and parcel of the other, or alternatively, is it at least as likely as not that the hypertensive vascular disease with left ventricular dysfunction represents a progression, maturation, aggravation, or secondary result of the service-connected entity?  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a direct relationship or causation as to find against any such link.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner is also requested to provide a rationale for each opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and the reasons why.

3.  After undertaking any other development necessary to comply with the VA's duties to notify and assist, rate the Veteran's hypertension based on the findings and opinions obtained on VA examination.  Notice to the Veteran of the action taken should then follow and he should be advised of his right to initiate and perfect an appeal along with the time limits therefor.  

4.  Lastly, readjudicate the issue of the Veteran's entitlement to a TDIU, to include the Board's action herein granting a 10 percent schedular evaluation for inactive tuberculosis.  If any benefit sought on appeal continues to be denied, the Veteran should be furnished a supplemental statement of the case, including a review of all evidence not previously considered, and afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further review.  

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


